Citation Nr: 0832775	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-20 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a skin condition, 
bilateral feet, to include jungle rot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified before the Board that his current skin 
condition first manifested in service.  Indeed, a July 1967 
service medical record (SMR) indicates that the veteran 
complained of "rash and raw skin", for which he was given 
jock itch ointment for treatment.  The veteran testified that 
his rash at the time was not examined, that the condition 
recurred during and after service, and that his current skin 
rash is a recurring condition which began in 1967.

The Board finds the veteran's testimony to be credible.

The VA has a duty to assist claimants, to include "providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim."  38 U.S.C.A. § 5103A(d); see also 
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any and all VA 
treatment records for the veteran from 
Anchorage, Alaska from August 2006 to the 
present not already included in the claims 
file.

2.  The veteran should be afforded a VA 
medical examination, wherein the medical 
examiner has the opportunity to review the 
entire claims file, including the 
veteran's testimony during the December 
2007 videoconference Board hearing.  

3.  The examiner should offer a medical 
opinion regarding a diagnosis for the 
veteran's current skin condition.  The 
examiner should offer a medical opinion as 
to whether the veteran's current skin 
condition was incurred in his military 
service from July 1967 to July 1970.  

The examiner should state whether the skin 
condition is more likely than not, as 
likely as not, or less likely than not 
related to service, including the skin 
rash noted early in service, and explain 
the reasoning behind the opinion.

4.  The RO should then readjudicate the 
claim.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, 
the veteran must be provided with an SSOC, 
which addresses all of the evidence 
received since the June 2007 SOC was 
issued.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




